916 F.2d 713
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Theodore v. RASTOK, et al., Plaintiffs-Appellants,v.COCA COLA BOTTLING, et al., Defendants-Appellees.
No. 89-4008.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1990.

Before KEITH and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*
PER CURIAM:


1
Theodore V. and Sally T. Rastock appeal from the district court's September 29, 1989, order granting summary judgment in favor of defendants Coca-Cola Bottle Company of Ohio, Donald M. Bischoff, and Kelly E. Wilson, dismissing Counts I and IV with prejudice and dismissing Counts II and III without prejudice.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, for the reasons set forth in her Memorandum Opinion and Order.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation